Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “metal silver (Au)” in line 2 however Au is the symbol for Gold.
Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5, 11, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO 2014021522 A1) hereafter referred to as Choi in view of Rueckes et al. (CA 2372707 A1) hereafter referred to as Rueckes .
In regard to claim 1 Choi teaches a semiconductor structure [see Fig. 1 “2 is a side view of the semiconductor device of FIG. 1”] comprising: 
a semiconductor layer [200, 300] defining a first surface [top or bottom] and a second surface [bottom or top] opposite to the first surface, wherein the semiconductor layer comprises an N-type semiconductor layer and a P-type semiconductor layer [“first graphene 200 having a first conductivity type and a second graphene 300 having a second conductivity type” “doped graphene may be used to fabricate a semiconductor device including a graphene p-n junction. In addition, by evaluating the structural and optical electrical characteristics according to the amount of doping of the semiconductor device including the graphene pn junction fabricated, it is possible to lay the groundwork for applying graphene to optoelectronic devices such as solar cells, LEDs, photodetectors, etc”] stacked with each other, and each of the N-type semiconductor layer and the P-type semiconductor layer is a [“first graphene 200 and the second graphene 300 may be, for example, two-dimensional plate-shaped forms of a single layer” “Graphene, a two-dimensional material with a single layer of carbon atoms”] two-dimensional material; 

a first carbon nanotube on the first surface and in direct contact with the first surface, and extending in a first extending direction; and 
a second carbon nanotube on the second surface and in direct contact with the second surface, and extending in a second extending direction, 
wherein the second extending direction intersects with the first extending direction, and a multilayer structure is formed by an overlapping region of the first carbon nanotube, the semiconductor layer, and the second carbon nanotube. 
See Choi  “first electrode 210 may be formed on the first graphene 200. For example, the second electrode 310 may be formed on the second electrode 310” “In other words, the first electrode 210, the first graphene 200, the second graphene 300, and the second electrode 310 may be sequentially stacked to form a p-n vertical junction diode” “In this case, the first electrode 210 may be disposed between the first graphene 200 and the substrate 100” .
See Rueckes teaches, see Fig. 8, Fig. 10 see page 9 “A preferred nanoscopic-scale wire (i.e. nanoscopic wire) for use in devices of the invention can be either a nanotube or a nanowire. Nanotubes (e.g. carbon nanotubes) are hollow” “FIG. 8 shows an example of a crossbar array of the present invention. In FIG. 8, crossbar array 200 comprises wires 201-204 supported, by various means, on a substrate comprising a thin dielectric layer 214 (e.g., Si02) which terminates conducting layer 215 (e.g., highly doped silicon). Wire 203 is parallel to wire 204 and these are crossed with parallel wires 201 and 202. FIG. 8 shows wires 201 and 202 perpendicular to wires 203 and 204, and typically this arrangement provides high symmetry, allowing facile integration with other systems. Of course, wires do not have to be crossed at 90° angles and can be crossed at any angle as desired. At least two crossed wires can define a junction, e.g., wire 201 is disposed adjacent wire 203 at junction 206. "Disposed adjacent" does not require that wires 201 and 203 be in contact with each other, but rather that wires 201 and 203 are the contact electrodes are gold”.
Thus it would be obvious to modify Choi to use carbon nanotubes, including in trenches, to form array of addressable elements including LEDs, photodetectors, etc i.e. to include a first carbon nanotube on the first surface and in direct contact with the first surface, and extending in a first extending direction; and a second carbon nanotube on the second surface and in direct contact with the second surface, and extending in a second extending direction, wherein the second extending direction intersects with the first extending direction, and a multilayer structure is formed by an overlapping region of the first carbon nanotube, the semiconductor layer, and the second carbon nanotube. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use carbon nanotubes to form array of addressable elements including LEDs, photodetectors, etc to perform work such as display or imaging.
In regard to claim 2 Choi and Rueckes as combined teaches wherein the overlapping region comprises a vertical [see Choi “In other words, the first electrode 210, the first graphene 200, the second graphene 300, and the second electrode 310 may be sequentially stacked to form a p-n vertical junction diode”] point p-n junction.

In regard to claim 5 Choi and Rueckes as combined teaches wherein only one second carbon nanotube is on the second surface  [see Choi Fig. 1, see combination each cell has one contact at top and at bottom] of the semiconductor layer.
In regard to claim 9 Choi and Rueckes as combined teaches [see combination, see Rueckes page 7 line 29 “diameter on the order of 0.5-5 nm”] wherein a diameter of the first carbon nanotube ranges from 0.5 nanometers to 10 nanometers.
In regard to claim 10 Choi and Rueckes as combined teaches  [see combination, see Rueckes page 7 line 29 “diameter on the order of 0.5-5 nm”] wherein a diameter of the second carbon nanotube ranges from 0.5 nanometers to 10 nanometers.
In regard to claim 11 Choi and Rueckes as combined teaches [see Choi “first graphene 200 and the second graphene 300 may be, for example, two-dimensional plate-shaped forms of a single layer” “In other words, the thickness of the pristine graphene is about 0.7 nm. It can be seen that the thickness of such pristine graphene is similar to the single layer thickness of the pristine graphene known to date”] wherein a thickness of the semiconductor layer ranges from 1.0 nanometer to 200 nanometers.
In regard to claim 12 Choi and Rueckes as combined teaches  [see Choi “first graphene 200 and the second graphene 300 may be, for example, two-dimensional plate-shaped forms of a single layer” “In other words, the thickness of the pristine graphene is about 0.7 nm. It can be seen that the thickness of such pristine graphene is similar to the single layer thickness of the pristine graphene known to date”] wherein a thickness of the N-type semiconductor layer ranges from 0.5 nanometers to 50 nanometers, and a thickness of the P-type semiconductor layer ranges from 0.5 nanometers to 50 nanometers.

In regard to claim 15 Choi and Rueckes as combined teaches  [see combination, see Rueckes “(see, for example, Thess, et al., "Crystalline Ropes of Metallic Carbon Nanotubes" Science 273, 483-486 (1996), incorporated herein by reference)”] wherein each of the first carbon nanotube and the second carbon nanotube is a metallic carbon nanotube.
In regard to claim 16 Choi and Rueckes as combined teaches wherein the multilayer structure defines a lateral cross section [see combination, see Rueckes page 7 line 29 “diameter on the order of 0.5-5 nm” see cross section depends on diameter of the nanotube and the length] , and the lateral cross section is a cross section parallel to a major surface of the semiconductor layer; and 
but does not specifically teach an area of the lateral cross section ranges from 1.0 square nanometer to 100 square nanometers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "an area of the lateral cross section ranges from 1.0 square nanometer to 100 square nanometers", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Rueckes as combined and further in view of Cheng et al. (CN 110224022 A) hereafter referred to as Cheng  .
In regard to claim 3 Choi and Rueckes as combined does not teach wherein the vertical point p-n junction is a van der Waals heterojunction. 
See Cheng background “ graphene is a two-dimensional material research of origin and represents material, but since the zero band gap characteristics of graphene results which cannot be 
Thus it would be obvious to modify Choi to include wherein the vertical point p-n junction is a van der Waals heterojunction. 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that use of van der Waals hetero-structure is known to give good results in forming atomic thin pn junctions.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Rueckes as combined and further in view of Hee et al. (US 20190006450 A1) hereafter referred to as  Hee .
In regard to claim 13 Choi and Rueckes as combined does not teach wherein a material of the N-type semiconductor layer is molybdenum disulfide, and a material of the P-type semiconductor layer is tungsten diselenide. 
See Hee paragraph 0054 semiconductor materials havind a 2DLS include molybdenum disulfide, tungsten diselenide.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that molybdenum disulfide, tungsten diselenide are known to give good results as 2DLS semiconductors.

Claim 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi  in view of Rueckes  .
In regard to claim 17 Choi teaches a semiconductor device [see Fig. 1 “2 is a side view of the semiconductor device of FIG. 1”] comprising: 
a first electrode [210 or 310], a second electrode [310 or 210], a semiconductor structure [200, 300] ,  and an insulating layer [“substrate 100 may be, for example, a rigid substrate such as a silicon substrate, a silicon on insulator (SOI) substrate”], wherein the semiconductor structure is electrically connected [“first electrode 210 may be formed on the first graphene 200. For example, the second electrode 310 may be formed on the second electrode 310” “In other words, the first electrode 210, the first graphene 200, the second graphene 300, and the second electrode 310 may be sequentially stacked to form a p-n vertical junction diode” ] to the first electrode and the second electrode; and 
the semiconductor structure comprises:
 a semiconductor layer  [200, 300] defining a first surface [top or bottom] and a second surface [bottom or top] opposite to the first surface, wherein the semiconductor layer comprises an N-type semiconductor layer and a P-type semiconductor layer [“first graphene 200 having a first conductivity type and a second graphene 300 having a second conductivity type” “doped graphene may be used to fabricate a semiconductor device including a graphene p-n junction. In addition, by evaluating the 
but does not teach a third electrode , the third electrode is insulated from the semiconductor structure, the first electrode and the second electrode through the insulating layer; and 
a first carbon nanotube on the first surface and in direct contact with the first surface, and electrically connected to the first electrode, wherein the first carbon nanotube extends in a first extending direction; and 
a second carbon nanotube on the second surface and in direct contact with the second surface, and electrically connected to the second electrode, wherein the second carbon nanotube extends in a second extending direction, and 
the second extending direction intersects with the first extending direction, wherein a multilayer structure is formed by an overlapping region of the first carbon nanotube, the semiconductor layer, and the second carbon nanotube.
See Choi  “first electrode 210 may be formed on the first graphene 200. For example, the second electrode 310 may be formed on the second electrode 310” “In other words, the first electrode 210, the first graphene 200, the second graphene 300, and the second electrode 310 may be sequentially stacked to form a p-n vertical junction diode” “In this case, the first electrode 210 may be disposed between the first graphene 200 and the substrate 100”.
the contact electrodes are gold” . See a “third electrode” see the 214 is insulator and base substrate of SOI is conducting layer 215 (e.g., highly doped silicon) i.e. “third electrode” because it is conducting .
Thus it would be obvious to modify Choi to use carbon nanotubes, including in trenches, to form array of addressable elements including LEDs, photodetectors, etc i.e. to include a third electrode, the 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use carbon nanotubes to form array of addressable elements including LEDs, photodetectors, etc to perform work such as display or imaging and that conducting base substrate of the SOI of Choi helps provide uniform potential for the base substrate of the SOI of Choi.
In regard to claim 18 Choi and Rueckes as combined teaches wherein the second carbon nanotube is on a surface [see combination, see Choi “first graphene 200 having a first conductivity type and a second graphene 300 having a second conductivity type” ] of the P-type semiconductor layer, and the first carbon nanotube is on a surface of the N-type semiconductor layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818